In an action to recover damages for personal injuries suffered by respondent Cora Amey, and for expenses and loss of services by respondent, Howard Arney, judgment in favor of respondents unanimously affirmed under section 106 of the Civil Practice Act, with costs. Although this court does not approve of unnecessary controversies between trial court and counsel, the instances of alleged prejudicial statements and comments asserted by appellants were occasioned by counsel’s own attitude and conduct. Neither such instances, nor the exclusion of respondent Cora Arney’s statement upon her application for an automobile operator’s license, nor the questioned arguments to the jury in summation for respondents did, in our opinion, affect a substantial right of appellants. Present — Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ.